Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the quarterly report of SG Blocks, Inc., (the “Company”) on Form 10-Q for the period ended June 30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Paul M. Galvin, the Chief Executive Officer of the Company, and I, Brian Wasserman, the Chief Financial Officer of the Company, do hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. November 26, 2012 /s/ Paul M. Galvin Name: Paul M. Galvin Title: Chief Executive Officer November 26, 2012 s/ Brian Wasserman Name: Brian Wasserman Title: Chief Financial Officer This certification accompanies each Report pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extentrequired by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company forpurposes of Section 18 of the Securities Exchange Act of 1934, asamended. A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
